                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SOUTH MOUNTAIN CREAMERY,                          :
LLC,                                              :
     Plaintiff                                    :          No. 1:18-cv-00738
                                                  :
               v.                                 :          (Judge Kane)
                                                  :
U.S. FOOD AND DRUG                                :
ADMINISTRATION, et al.,                           :
      Defendants                                  :

                                             ORDER

       AND NOW, on this 31st day of March 2019, upon consideration of Defendants the U.S.

Food and Drug Administration (“FDA”) and Commissioner Scott Gottlieb, M.D.

(“Commissioner Gottlieb”) (collectively referred to herein as the “Federal Defendants”)’ motion

to dismiss Plaintiff South Mountain Creamery, LLC (“Plaintiff”)’s complaint pursuant to Federal

Rule of Civil Procedure 12(b)(1) for lack of subject-matter jurisdiction (Doc. No. 24), and the

Federal Defendants and Defendant Russell C. Redding (collectively referred to herein as

“Defendants”)’ joint motion to stay discovery pending resolution of the Federal Defendants’

motion to dismiss (Doc. No. 29), and in accordance with the Memorandum entered concurrently

with this Order, IT IS ORDERED THAT:

    1. The Federal Defendants’ motion to dismiss (Docs. No. 24), is DENIED WITHOUT
       PREJUDICE to the filing of a subsequent motion to dismiss pursuant to Federal Rule of
       Civil Procedure 12(b)(1) for lack of subject-matter jurisdiction; 1

    2. Defendants’ motion to stay discovery pending resolution of the Federal Defendants’
       motion to dismiss (Doc. No. 29), is DENIED AS MOOT; and


1
 The Court notes that in order for the Court to construe any subsequently-filed motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction as a
factual attack on Plaintiff’s complaint, the moving defendant must first controvert the factual
allegations of the complaint through an answer to the complaint or by otherwise contesting the
factual allegations of the complaint, such as attaching a signed declaration of facts to its motion.
3. The Federal Defendants shall file an answer or otherwise respond to Plaintiff’s complaint
   within 30 days of the date of this Order.

                                                       s/ Yvette Kane
                                                       Yvette Kane, District Judge
                                                       United States District Court
                                                       Middle District of Pennsylvania




                                           2
